Citation Nr: 1713934	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability to include degenerative disc disease, lumbar spine with facet disease and arthropathy (hereinafter a low back disability).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran was on active duty from January 1969 to December 1972.  He served in the Republic of Vietnam and was awarded the Navy Commendation Medal with "V" device.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO declined to reopen the Veteran's previously denied claim for service connection for low back strain.  In July 2010, the Veteran submitted additional medical treatment records.  The RO reconsidered the claim service connection for a lumbar spine disability, but denied the  claim . The Veteran filed a notice of disagreement (NOD) in December 2011.  A statement of the case (SOC) was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012. A Supplement Statement of the Cases (SSOC) was issued in June 2016.

In September 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge;  a transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  in view of the Board's favorable decision on the request to reopen-the  Board has characterized the appeal as now encompassing both matters set forth on the title page.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a January 1992 decision, the RO denied the Veteran's claim for service connection for a low back disability.  Although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3. Additional evidence received since the January 1992 rating decision includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

4.  Although the Veteran has asserted a low back injury occurred in service (and his service records document two instances of low back complaints), no chronic low back disability was shown in service or for many years thereafter, and  the only competent, probative evidence to address whether there exists a medical relationship between current lumbar spine degenerative joint disease and the Veteran's service weighs against the claim.






CONCLUSIONS OF LAW

1.  The January 1992 rating decision in which the RO denied a claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 38  C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  As additional evidence received since the RO's January 1992 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the fully favorable disposition of the Veteran's request to reopen the previously-denied claim, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Pertinent to the underlying claim for service connection, it is noted that, after a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In the instant case, in a October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, what is new and material evidence to reopen a claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2009 and January 2011 rating decisions reflects the initial adjudication of the claims after issuance of this letter.  Hence, the October 2009 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the service claim  herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, private treatment records, and the report of a May 2016 VA examination to address the etiology of the Veteran's low back disability.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2016 Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further action on the underlying service connection claim, prior to appellate consideration, is required.  

As for the Board hearing, the Veteran was afforded the opportunity to present his contentions orally. In Bryant v Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the September 2016 hearing, the Veterans Law Judge identified the issues on appeal, to include the matters herein decided.  Also, pertinent testimony was elicited regarding the nature and etiology of the Veteran's low back disability and whether there was any existing, pertinent evidence outstanding.  The Board hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the Veterans Law Judge pertaining to the bases for denial of the claims on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence in connection with the claim, on these facts, such omission was harmless.  Nothing gave rise to the possibility at the time of the hearing or since that there is any existing, outstanding evidence pertinent to the service connection claim that must be obtained or submitted.  

Additionally, as noted, the Veteran was afforded a VA examination in connection with his claims for service connection for a low back disability May 2016.  The Board finds. as discussed in more detail, below, that the May 2016 VA examination and opinion are adequate for adjudication of the service connection claim, as the report reflects a thorough and contemporaneous examination of the Veteran, and opinion that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Waddell v. Brown, 5 Vet. App. 454 (1993); Lineberger v. Brown, 5 Vet. App. 367 (1993). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such-and, given that the RO reopened the claim, and considered the claim, on the merits-the Veteran is not prejudiced by the Board proceeding to a decision on the claim for service connection, on the merits, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A.  Request to Reopen

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on a claim for service connection, the following three elements must be satisfied: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The record reflects the RO initially denied the Veteran service connection for a low back strain in January 1992.  The evidence then of record consisted of the Veteran's service treatment records (STRs) noting two treatments for a low back strain in April 1972 and May 1972. The RO denied the claim, noting that while there was treatment in service for a low back condition, the Veteran's separation examination did not note any ongoing issues with his back.  While the Veteran was notified of the decision, along with his appellate rights, he did not timely initiate an appeal the decision with a timely filed notice of disagreement.  See 38 C.F.R. § 20.201 (2016).  Moreover, no additional evidence relevant to the claim was received within the one-year period following notice of the denial, nor have additional service records been received, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b) and (c).  Therefore, the January 1992 denial is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

With regard to the previously denied claim for a low back disability, new evidence includes private medical treatment records.  The treatment records notes lumbar spine imaging and injections procedures conducted on the Veteran starting in 2001 through 2007.  The treating providers noted diagnoses of lumbar spondylosis as well as degenerative disc disease with facet disease and arthropathy.  In addition to the medical evidence, the Veteran submitted three lay statements in support of his claim in February 2012, one from his sister and two from fellow sailors he served with during his active duty.  All three statements indicate the Veteran contemporaneously complained to the individuals of ongoing back pain during service.  Finally, the Veteran testified during his September 2016 Board hearing that his back pain began then continued in service and continued after separation.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156(a), warranting reopening of service connection for a low back disability.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

B.  Service Connection

The Veteran asserts that his current low back disability is the result of carrying heavy ammunition boxes and other rigorous duty he performed while serving in the US Navy.  See, e.g., September 2016 Hearing Testimony.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

As discussed previously, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

Certain chronic diseases, to include arthritis, and organic diseases of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, an award of service connection requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the May 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the spine, and private treatment records from January 2007 also notes degenerative disc disease of the lumbar spine with facet disease and arthropathy, a current low back disability is established.

There is also evidence to support the requirement of an event, injury, or disease during service, as the service treatment records  reflect   two instances  of  reported low back pain in service.  See, e.g., records dated April 4, 1972 (complaints of waking up from sleep with low back pain) and May 8, 1972 (low back pain). 

However, the claim for service connection for low back disability, on the merits,  claim must be denied on the basis that there exists no medical nexus between any currently diagnosed back disability and the in-service complaints and assessments.

Despite the complaints of back pain paints of low back disability documented in service, no back disability was diagnosed in service or many years thereafter.  Rather, the  first post-service documentation of a low back disability was in 1989, in relation  to a work place injury.  As such, the Veteran is not entitled to service connection for a low back disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 309. 

The Veteran also cannot establish entitlement to service connection on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As indicated no chronic low back disability was shown in service, or for years thereafter.  Moreover, the only medical opinion of record to address the medical etiology question weighs against the claim.  In providing a negative nexus opinion, the May 2016 VA examiner stated that, while the Veteran's service treatment records document two visits for low back pain with diagnoses of a muscle strain, the Veteran's separation exam was silent for any back problems.  The examiner also noted that there was no medical documentation of chronic back conditions during the next 17 years; the first post-service complaint of back pain in his records was documented in 1989 following a work place injury.  As this opinion was based on examination of the Veteran, full consideration of the record, and is supported by stated rationale, the Board accepts this opinion as probative of the medical etiology question.  See, e.g See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., , one that, in fact, supports a finding of medical nexus between current low back disability and service.  During the Veteran's September 2016 Board hearing, he acknowledged that no treating medical professional had indicated his current back disability is related to his service and that there was no other medical evidence to support his contention that his current low back disability is related to service.

In addition to the medical evidence discussed above, the Board has considered lay assertions of the Veteran and others offered on his behalf, but finds that no such evidence provides persuasive support for the claim.

The Board notes that, to the extent that the Veteran may now be attempting to assert that he has had continuous back complaints since service-a matter that he can competently assert (see, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)) -the credibility of any such assertions are undermined by the fact that the first documented evidence of chronic back problems is associated with a work-related accident years after service discharge, and the fact that such assertions have only been advanced recently, in connection with the current claim for monetary benefits.  Such assertions are simply not deemed credible.  See, e.g., Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Moreover, to the extent that the Veteran attempts to assert that his current low back disability is related to his back pain in service, as with respect to establishing a current medical disability that is not observable, or otherwise perceived through the senses, he is not competent to offer a probative opinion in this regard.  Rather, resolution of this question requires specialized knowledge, training, or expertise due to the complex nature of the orthopedic system.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  

Furthermore, as for the buddy statements from fellow service members and a statement from the Veteran's sister, the extent that such statements corroborate that the Veteran assertions that he experienced back pain in service, these individuals are competent to report their observations (see Charles, supra)-although the fact that the Veteran experienced back pain in service is not in contention.  However, to whatever extent  such statements are being offered in an attempt to establish a medical nexus between current complaints and service, as indicated above, this claim turns on the medical matter of the etiology of the veteran's low back disability-a matter  within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, as, like the Veteran, each is a layperson without the appropriate medical training or expertise, none is competent to provide probative (i.e., persuasive) evidence on the matter of medical etiology upon which this claim turns.  See Jandreau, supra. 492 (1992).  

In short, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions of medical etiology, alone.


For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability must be denied.  In reaching the conclusion to deny the  claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material to reopen the previously denied claim for service connection for a low back disability has been received, to this limited extent only, the claim is granted.

Service connection for a low back disability is denied.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


